internal_revenue_service national_office technical_advice_memorandum may third party communication none date of communication not applicable tam-103300-05 number release date index uil no case-mis no director ------------------ --------------------------------------------------------------- taxpayer's name taxpayer's address ---------------------- -------------------- --------------------------------------- -------------------------------------------- ---------------- ----------------- --------------------- taxpayer's identification no year s involved date of conference legend taxpayer unit location a b c date date date date project_area date d e f g --------------------------------------- ------------------------ ----------------------------------- --------------------------- ---- -------- ----- ------------- ------- ------------- ------------- ------------------------------------------------ --------------------------- ---- -- ---- ---- tam-103300-05 h date i j k date state date date date date l m date n o p q r issue s -------- -------------------- ----------------- --------------- --------------- ---------------------- ------------ ------------------- ---------------------- ----------------------- -------------------- ---- ---- ------------------- --------------- --------------- --------------- --------------- -------------- whether the taxpayer’s post-1990 activities on its pre-1991 project_area constitute a significant expansion of the project under sec_1_43-2 conclusion s because the taxpayer has not established that it has increased its expected ultimate recovery due to the recovery_of oil from substantially unaffected reservoir volume the taxpayer’s post-1990 activities on its pre-1991 project_area do not constitute a significant expansion of the project under sec_1_43-2 facts the taxpayer holds a working_interest in and operates the unit the unit is an oil_and_gas producing field in location with a surface area of approximately a square miles the reservoirs from which the oil_and_gas are produced have an average depth of b feet and an average thickness of c feet the field has been continuously producing since date the unit was formed and a waterflood project was implemented in date taxpayer first considered implementing a carbon dioxide augmented waterflood co2 tertiary recovery project on the unit in date but did not because of the high cost and lack of a reliable source of co2 in date a reliable source of co2 was obtained and the taxpayer constructed a co2 recycling plant at the unit to maximize its use of the purchased co2 on or around date the taxpayer submitted to the service a self-certification for purposes of the tam-103300-05 windfall profits tax describing the project plan for a miscible co2 water alternating gas wag tertiary recovery project to be implemented on the unit a miscible wag project involves first the injection of co2 which mixes with the oil to expand the oil’s volume and reduce its viscosity followed by the injection of water to sweep the oil_and_gas mixture towards the producing wells according to the self-certification the taxpayer intended to implement the miscible wag project on the project_area the self-certification stated that a d hydrocarbon pore volume hcpv of co2 would be injected in the project_area in a e e wag ratio each injection well would receive a f hcpv slug of co2 which would be followed by an equal hcpv slug of water the self-certification stated that this process was to be repeated g times the minimum miscibility pressure to be obtained for the implementation of the project was h psi according to the self-certification as of date the estimated total recoverable reserves of the project_area were i stock tank barrels of oil stbo of this taxpayer could recover j stbo without the miscible wag project the miscible wag project would allow the taxpayer to recover an additional k stbo on date the taxpayer filed an application with the relevant jurisdictional agencies for state requesting that the agencies certify the project on the project_area the agencies certified the project prior to date in date the taxpayer began implementing the project on a portion of the project_area as of the end of the project was being implemented in accordance with the certification namely that co2 was being injected in the project_area in a e e wag ratio and that each injection well was receiving a f hcpv slug of co2 which would be followed by an equal hcpv slug of water with a target hcpv of d by the end of the taxpayer’s co2 recycling plant had reached its original planned capacity and was undergoing an expansion to increase capacity in the taxpayer formed a wag management team which was tasked with developing a methodology which optimized wag ratios determined the size of the co2 slugs the timing of pattern abandonment and determining expected performance in date the wag management team submitted a report discussing its conclusions and recommendations on date the taxpayer formed a conformance improvement team which was tasked with determining which profile or sweep improvement methods could be applied economically on a scale which could significantly impact co2 recovery in the unit and providing a resource base for conformance options and their applicability on date the conformance improvement team submitted a report discussing its conclusions and recommendations based on the reports submitted by the wag management and conformance improvement teams the taxpayer made certain adjustments to the project as implemented prior to taxpayer increased its target hcpv from d to l in some portions of the project_area and an overall average hcpv of m taxpayer also tam-103300-05 decreased the co2 and water slug sizes varied its wag ratio and improved the placement of injectants by using polymer gel technology and drilling directional wells on date one of taxpayer’s engineers drafted a memorandum discussing the expected impact of these changes with the modifications to the project discussed above the taxpayer will be able to recover an additional n stbo from the project_area after date of this expected recovery o stbo would be attributable to injections made prior to and the remaining p stbo recovered would be attributable to the taxpayer’s activities after date if the project plan as implemented in date were continued for the expected life of the project the project would recover q stbo from the project_area the modifications will result in an increased recovery_of r stbo from the project_area over the project as implemented with respect to the activities at issue in this request the taxpayer has not drilled new wells or perforated new intervals within the reservoir the taxpayer has claimed credits under sec_43 with respect to its post-1990 activities in its pre-1991 project_area the taxpayer has also claimed credits under sec_43 with respect to portions of the unit which were not in the pre-1991 project_area which are not at issue in this request law and regulations sec_43 provides an enhanced_oil_recovery_credit in an amount equal to percent of the taxpayer's qualified_enhanced_oil_recovery_costs for such taxable_year sec_43 provides that the term qualified_enhanced_oil_recovery_project means any project-- i which involves the application in accordance with sound engineering principles of or more tertiary recovery methods as defined in sec_193 which can reasonably be expected to result in more than an insignificant increase in the amount of crude_oil which will ultimately be recovered ii which is located within the united_states within the meaning of sec_638 and iii with respect to which the first injection of liquids gases or other matter commences after date a qualified eor project must result in more than an insignificant increase in the amount of crude_oil that ultimately will be recovered sec_1_43-2 provides that all the facts and circumstances determine whether the application of a tertiary_recovery_method can reasonably be expected to result in more than an insignificant increase in the amount of crude_oil that ultimately will be recovered certain information submitted as part of a project certification is relevant to this determination see sec_1_43-3 in no event is the application of a recovery method that merely accelerates the recovery_of crude_oil considered an application of one or more qualified tertiary recovery methods that can reasonably be expected to result in more than an insignificant increase in the amount of crude_oil that ultimately will be recovered sec_43 is available to a new qualified eor project commenced after date sec_43 was enacted as part of the revenue reconciliation act of p l section d of the act contained an exception to the december tam-103300-05 requirement where a pre-existing project is significantly expanded the senate_finance_committee states that a project will not be considered as substantially expanded to the extent it affects acreage to which an eor method has previously been applied see cong rec s15629 date reprinted in h_r rep no however the significant expansion provision was not included in sec_43 as it was enacted proposed_regulations under sec_43 were published on date see fr the proposed_regulations pursuant to the legislative_history of sec_43 contained an exception to sec_43 for a significant expansion in addition to the unaffected acreage language from the legislative_history the proposed_regulations provided for significant expansions into a new reservoir and due to the termination of the pre-existing project the preamble to the final regulations states that the comments received suggest that in lieu of the requirement that a significant expansion must affect substantially unaffected acreage or a previously unaffected reservoir a project should be considered significantly expanded if it affects previously unaffected reservoir volume commentators indicate that the term ‘reservoir volume’ more realistically reflects the three-dimensional concept petroleum engineers use in measuring reserves and the ultimate recovery_of oil in place see td fr final regulations under sec_43 were promulgated on date reflecting the comments received sec_1_43-2 provides that if a project for which the first injection of liquids gases or other matter within the meaning of sec_43 occurred before date is significantly expanded after date the expansion is treated as a separate project for which the first injection of liquids gases or other matter occurs after date sec_1_43-2 provides that a project is considered significantly expanded if the injection of liquids gases or other matter after date is reasonably expected to result in more than an insignificant increase in the amount of crude_oil that ultimately will be recovered from reservoir volume that was substantially unaffected by the injection of liquids gases or other matter before date in addition sec_1_43-2 provides rules for a significant expansion due to the termination of the pre-existing project and sec_1_43-2 provides for a significant expansion due to a change in the tertiary_recovery_method example of sec_1_43-2 illustrates the more intensive application of a tertiary_recovery_method in f the owner of an operating_mineral_interest in a property undertook an immiscible carbon dioxide displacement enhanced oil recovery project f began injecting carbon dioxide into the reservoir under immiscible conditions the injection of carbon dioxide under immiscible conditions resulted in more than an insignificant increase in the ultimate recovery_of crude_oil from the property f continues to inject the same amount of carbon dioxide into the reservoir until when new engineering studies indicate that an increase in the amount of carbon dioxide injected is reasonably expected to result in a more than insignificant increase in the amount of crude_oil that would be recovered from the property as a result of the previous injection tam-103300-05 of carbon dioxide the increase in the amount of carbon dioxide injected affects the same reservoir volume that was affected by the previous injection of carbon dioxide because the additional carbon dioxide injected in does not affect reservoir volume that was substantially unaffected by the previous injection of carbon dioxide and the previous immiscible carbon dioxide displacement method was not terminated for more than months before additional carbon dioxide was injected the increase in the amount of carbon dioxide injected into the reservoir is not a significant expansion therefore it is not a separate project for which the first injection of liquids gases or other matter occurs after date in summary sec_43 requires that a qualified eor project can reasonably be expected to result in more than an insignificant increase in the amount of crude_oil which will ultimately be recovered where an eor project that was implemented before date is significantly expanded the expansion will be treated as a separate project the significant expansion of an eor project must reasonably be expected to result in more than an insignificant increase in the amount of crude_oil which will ultimately be recovered in addition to the expected ultimate recovery_of the pre-existing eor project the significant expansion at issue in this request requires a showing that the increase in the expected ultimate recovery will be recovered from reservoir volume that was substantially unaffected by the injection of liquids gases or other matter before date taxpayer’s position the taxpayer’s theory of a significant expansion is based on a hypothetical termination of the eor project commenced in date the taxpayer defines substantially unaffected reservoir volume as any pore volume that has not been physically contacted or occupied by injectant as of date under this snapshot theory any incremental oil which the taxpayer would not have recovered had the original eor project been terminated on date is necessarily from unaffected reservoir volume any injection after date that leads to the recovery_of incremental oil which would not have been recovered but for the post-1990 injections establishes that the pre-existing eor project has been significantly expanded further the taxpayer takes the position that it may demonstrate an increase in the expected ultimate recovery by comparing the amount of additional recovery over the intended life of the project with the additional recovery possible had the project been terminated on date by this measure taxpayers increase their expected ultimate recovery every day that they do not choose to terminate a project in the alternative the taxpayer argues that it may show an increase in the expected ultimate recovery by comparing the expected ultimate recovery_of the project as implemented before with the expected ultimate recovery with the modifications made to the project after tam-103300-05 analysis as an initial matter it would appear that the taxpayer’s activities at best fall squarely within the description of a more intensive application of a tertiary_recovery_method contained in example of sec_1_43-2 in both cases the taxpayer is undertaking a co2 project and alters the injection volume to improve performance the taxpayer’s expansion theory is based on modifications consistent with its original project plan which reduce the individual wag slug size and result in an expected increase in target hcpv while these modifications could be resulting in an additional r stbo the facts of example also assume an increase in ultimate recovery example shows a scenario where a taxpayer continues to operate a pre-1991 eor project in the same reservoir volume with only modifications that are consistent with the original project plan the phrase more intensive application is not limited to an increase in the volume of injectant used while the size of individual injection cycles may be reduced the overall amount of injectant can be increased by maintaining the injections over a longer period of time where as here a taxpayer accomplishes a more effective and efficient application of the tertiary method through a reduction of the volume injected the taxpayer has nonetheless achieved a more intensive application of the method further alterations to improve the efficiency of the project are routinely done by engineers throughout the life of an eor project the taxpayer takes the position that unlike example of sec_1_43-2 the taxpayer has significantly expanded the project to affect previously unaffected reservoir volume the taxpayer’s theory of significant expansion is based on a snapshot of the project on date as if there had been a hypothetical termination of the eor project commenced in date on date the taxpayer’s snapshot theory has no support in the regulations under sec_43 the taxpayer’s definition of substantially unaffected reservoir volume is based on the incremental oil that would remain unrecovered had the original eor project been terminated on date the sec_43 regulations provide separate rules governing a significant expansion due to an actual termination of the original eor project section sec_1_43-2 allows a taxpayer that has terminated its eor project for more than months or for less than months with permission to restart the pre-existing eor project as a new project for purposes of sec_43 in contrast sec_1_43-2 assumes that the taxpayer will continue to operate the pre-existing nonqualifying eor project in the affected reservoir volume with the expansion treated as a separate eor project sec_1_43-2 cannot be interpreted as allowing the mere continuation of the same eor project to be considered a significant expansion because sec_1_43-2 presupposes that the pre-existing project will continue parallel to the expansion while the taxpayer bases its position on sec_1_43-2 the taxpayer seeks to apply the theory behind sec_1_43-2 to justify the continuation of the same project essentially unchanged without the need to have terminated its project as required by sec_1_43-2 because sec_1_43-2 and sec_1 tam-103300-05 d operate as separate provisions the taxpayer may not selectively borrow from either to achieve the most advantageous result the taxpayer’s reading of the sec_43 regulations would produce the absurd result of creating a rule for terminated projects that is appreciably more harsh than for a taxpayer who uses a hypothetical termination of the project as the basis of a significant expansion the significant expansion exception should not be interpreted as creating a contradiction between sec_1_43-2 and sec_1_43-2 further the taxpayer’s reading of the regulations would rob sec_43 of all meaning the taxpayer’s interpretation would leave virtually no chance that a nonqualifying eor project implemented before date would fail to meet the significant expansion exception the possibility is remote that the continuation of an ongoing eor project will not result in the recovery_of more oil than would have been recovered had the project been terminated on date given that there is no statutory provision for significant expansions the statutory authority for the exception is very limited therefore the regulation should not be interpreted as the taxpayer has in such a way as to render sec_43 meaningless there is no indication that congress would have intended such a result there is no guidance in sec_1_43-2 as to what is meant by the term substantially unaffected reservoir volume there is no provision in the statute which provides for a significant expansion of any kind and therefore there is no definition of substantially unaffected reservoir volume contained in the code under the legislative_history of sec_43 a significant expansion was to be treated as if it were a new project as discussed above the senate_finance_committee states that a project will not be considered as significantly expanded to the extent it affects acreage to which an eor method has previously applied see cong rec s15629 date reprinted in h_r rep no in finalizing sec_1_43-2 the service felt that the acreage concept was too restrictive in that it did not allow for expansions in a vertical sense leading to the reservoir volume language published in the final regulations the reservoir volume language included in the final regulations allowed a taxpayer to receive the credit for undertaking new activities in a portion of the reservoir which would not have been reached by the pre-existing eor project without the taxpayer having to show that the project reached new acreage or a new reservoir in order to produce oil from a reservoir the well bore must be open to the flow of oil from the reservoir rock this is accomplished through the use of perforations in the well casing perforations are also the means by which liquids gases or other matter is injected into the reservoir in efforts to enhance oil recovery thus the wells and their perforations are the means to access volumes of reservoir rock that are potentially affected by an eor method essentially between the injection wells and the producing wells lies the reservoir volume that is affected by the eor project in order to affect volumes of the reservoir unaffected by previous eor efforts we believe it obvious that at the least new wells or new perforations are required tam-103300-05 the legislative_history and the preamble to the final regulations supports interpreting sec_1_43-2 such that a project will not be considered significantly expanded to the extent that it affects a reservoir volume to which an eor method has been previously applied as mentioned above sec_1_43-2 assumes that the pre-existing eor project will continue in the previously affected reservoir volume as a result to demonstrate a significant expansion into previously unaffected reservoir volume a taxpayer must be able to demonstrate that it began injecting into new acreage a new reservoir or a new portion of the reservoir such as a new interval or zone in the reservoir into which it had not been injecting the tertiary_injectant under the pre-existing eor project this can be demonstrated by a showing that new wells were drilled to new acreage new reservoirs or a new interval or zone in the reservoir that perforations were made in new intervals of the reservoir or that injections were made into pre-existing perforations which had never received injections prior to a taxpayer must also demonstrate that the first injection into these new portions of the reservoir was made after date sec_1_43-3 sets out the detailed information required for certification under sec_1_43-3 necessary for demonstrating that an eor project has been significantly expanded sec_1_43-3 requires an adequate delineation of the reservoir or portion of the reservoir from which the ultimate recovery_of crude_oil is expected to be increased as a result of the implementation and operation of the project additionally sec_1_43-3 provides that if an expansion affects reservoir volume that was substantially unaffected by a previously implemented project the taxpayer must provide an adequate delineation of the reservoir volume affected by the previously implemented project therefore to certify that a project has been significantly expanded a taxpayer must be able to compare the portion of the reservoir from which the increase in ultimate recovery is expected with the reservoir volume affected by the pre-existing eor project because a reservoir has a shape in three dimensions an adequate delineation of necessity requires a three dimensional depiction of the portion to be affected delineation of a reservoir or portion thereof is virtually always accomplished through the use of specialized diagrams such as contour maps cross sections or drawings using perspective in order to show the reservoir in three dimensions while it is conceivable that this delineation can be accomplished by a detailed narrative description this is rarely if ever done as a matter of industry practice the use of these representational tools is universal in the oil industry indeed their use is fundamental to the training of industry professionals at the most basic level moreover the oil industry well understands this type of adequate delineation as a similar delineation was required for the administration of the windfall profit tax of the taxpayer submitted such representational tools in its original self-certification of the pre-existing eor project under the windfall profit tax these tools were also used by taxpayers commenting on the proposed_regulations under sec_43 these comments provided the basis for the more liberal substantially unaffected reservoir volume rule_of the final regulations which was substituted for the acreage rule_of the proposed_regulations tam-103300-05 the requirement of a three dimensional representation which compares the pre-existing eor project_area with the area in which the additional expansion project will be implemented reflects the assumption in sec_1_43-2 that the pre-existing eor project will continue in addition to the expansion as discussed above the taxpayer’s claim of a significant expansion is based on a hypothetical termination of the process rather than the legislative intent of the significant expansion exception the taxpayer’s submission including the taxpayer’s sec_1_43-3 certification does not provide a basis on which a determination that there has been a significant expansion into substantially unaffected reservoir volume can be made because technical_advice has not been requested on the sufficiency of the taxpayer’s certification no opinion is expressed here however the taxpayer has not submitted an adequate delineation of the reservoir volumes affected by the pre-existing project and the claimed expansion as required by sec_1_43-3 the taxpayer has not submitted the representational tools generally used for the delineation of the reservoir volume nor has the taxpayer submitted a detailed narrative containing the information which would have been provided by these tools the taxpayer has shown that it continued the same project first implemented in date at no point was the project terminated with respect to the activities subject_to this request the taxpayer has continued its injections into the same reservoir volume and has not demonstrated that it has injected into a reservoir volume which had not received injections before date where the taxpayer has injected into new portions of the reservoir the service has allowed the taxpayer’s credit and those activities were not included in this request the new activities which the taxpayer points to as evidence of an expansion are intended to improve the efficiency and effectiveness of the pre-existing project rather than reach new portions of the reservoir the taxpayer’s modifications of its pre-existing project are consistent with its original project plan and the taxpayer has provided no evidence that the modifications required any new permitting further while the taxpayer’s definition of unaffected reservoir volume has no legal support it also ignores the factual realities of its own eor project under the taxpayer’s definition of unaffected reservoir volume only that portion of the reservoir that has been actually swept by the injectant has been affected by the pre-existing eor project however this theory is simply does not accurately represent the mechanics of the taxpayer’s miscible wag method as described above under a miscible wag project the viscosity of the oil is reduced by co2 allowing the water drive mechanism to sweep the oil toward producing wells the taxpayer’s theory does not take into account the effect of the drive mechanism on the entire project_area the taxpayer’s pre-existing eor project would by design affect a much larger portion of the reservoir than that which was actually swept before date if the reservoir volume already swept was the only portion of the reservoir affected by the project the miscible wag method would not function as described therefore the taxpayer’s definition of unaffected reservoir volume is overly broad tam-103300-05 in conclusion the taxpayer has not shown that it has undertaken anything more than the continuation of the original eor project in the same reservoir volume with the expected engineering modifications aimed at optimizing the project as originally implemented because taxpayer has not shown any activities beyond the modification of the amount of injectant injected into the same reservoir volume it has not established that it has increased the expected ultimate recovery_of the pre-existing eor project through the recovery_of oil from reservoir volume that was substantially unaffected by the injection of liquids gases or other matter before date further the taxpayer has not terminated the pre-existing project or utilized a new eor recovery method therefore based on the foregoing we conclude that the taxpayer has not significantly expanded its pre-existing eor project caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
